DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on 8/16/2020 has been received and entered. Application No. 14/848,573 Claims 19, 20, 22, 24-28, 31-38, 40-60, 62, 63, 65-67, 69-71 & 73-78 are now pending. Claims 1-18, 21, 23, 29, 30, 39, 61, 64, 68 & 72 have been canceled.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2020 has been entered. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the specification recites in [66] a switching unit 304.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 3 teaches a switching unit 310 which is not taught in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The specification recites in [66] a switching unit 304 wherein Fig. 3 displays a switching unit numbered as 310.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 20, 22, 24-28, 31-38, 40-60, 62 & 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 19 recites the limitation “wherien the system further comprising a first cable for connecting the device to the vehicle screen, a second cable for connecting the device to the vehicle bus, a third cable for connecting the device to the vehicle media computer, and a fourth cable for connecting the device to the MCD.” Applicant provided a new drawings the remarks on page 19 showing both the Controller and the Switching unit with a dotted line the displays such a connections wherein the drawing is different from what was originally submitted. Applicant also submitted a supplemental drawing on page 22 showing a single third enclose for a single device wherein a second cable from the device connects to the Bus, third cable connects from the device to the media computer and a fourth cable from the device connects the MCD.  Examiner reviewed the specification and the drawings and as per the specification and the drawings (Fig. 1), it appears that the MCD and the Bus are connected with separate cables to the controller 112 while the vehicle screen and the media computer are connected to the switch 110 which in turn is connected to the controller 112.  Neither the specification nor the drawings teach having a cable from the device directly to each of the components listed, nor do they teach the controller and the switching unit as one unit with cables directed to different systems from that one enclosure.

Claims  20, 22, 24-28, 31-38, 40-60, 62 & 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to their dependency on claim 19.
 
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 20, 22, 24-28, 31-38, 40-60, 62 & 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 19 recites the limitation “wherien the system further comprising a first cable for connecting the device to the vehicle screen, a second cable for connecting the device to the vehicle bus, a third cable for connecting the device to the vehicle media computer, and a fourth cable for connecting the device to the MCD.” Applicant provided a new drawings the remarks on page 19 showing both the Controller and the Switching unit with a dotted line the displays such a connections wherein the drawing is different from what was originally submitted. Applicant also submitted a supplemental drawing on page 22 showing a single third enclose for a single device wherein a second cable from the device connects to the Bus, third cable connects from the device to the media computer and a fourth cable from the device connects the MCD.  It is unclear which component (controller vs switch) is the applicant claiming as the device.
Claims  20, 22, 24-28, 31-38, 40-60, 62 & 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter due to their dependency on claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19, 20, 22, 24-28, 31-35, 37-38, 40-41, 44-49, 56-59, 62 & 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa (U.S. Pub 2013/0106750) hereinafter Kuro, in view of Ueda et al. (U.S. Pub 2014/0327533) hereinafter Ueda, in view of Raab et al. (U.S. Pub 2015/0057881) hereinafter Raab.

As per Claim19, Kuro teaches An in-vehicle system for use with a Mobile Communication Device (MCD) displaying a first image on a MCD screen, the in-vehicle system comprising: 
a vehicle screen in a first enclosure for displaying images to a user; (Fig. 1, ¶15 wherein the In-vehicle head unit 112 is integrated with a touch panel 122)
a vehicle media computer in a second enclosure distinct from the first enclosure for providing a second image; and (Fig. 1, ¶15, ¶20 wherein the in-vehicle head unit 112 can include a touch panel display system and/or an in-car PC system that includes a communications unit 116 incorporating peripherals, such as Wi-Fi client, camera, GPS (global positioning system) and vehicle signal interface)
a controller device comprising, in a third enclosure distinct from the first and second enclosures, (Fig. 1, ¶18 wherein communication managers 105 and 115 can manage high-bandwidth connections (e.g. Wi-Fi, USB, etc) and can turn those connections on, structure the communication style for the connections, and direct the correct media across the connections)
a non- transitory computer readable medium storing a program and a processor for executing the program, (Fig. 1, ¶16 wherein processors 108 and/or 118 process data signals and can receive and process electronic data signals from the memory 104, 114)
wherein the device is connected between the MCD and the vehicle screen (Fig. 1, ¶14, ¶15, ¶20 wherein The operating environment 100 may also include a wireless mobile communication device (MCD) 102, communication links for communication between the in-vehicle head unit 112 and wireless mobile communication device 102 wherein the communication links described herein can directly or indirectly connect these devices wherein an iPhone can be connected to the in-vehicle head unit 112 through a digital AV adapter)
for receiving the first image and for displaying the first image on the vehicle screen, (Fig. 2, ¶20, ¶21 wherein whatever on the iPhone screen, such as apps, presentations, websites, and video output to be mirrored on a touch panel of the in-vehicle head unit 112 wherein mirroring 
wherein the device is further connected between the video source vehicle media computer and the vehicle screen for receiving the second image and for displaying the second image on the vehicle screen,  (Fig. 1, ¶15, ¶20 wherein the in-vehicle head unit 112 can include a touch panel display system and/or an in-car PC system that includes a communications unit 116 incorporating peripherals, such as Wi-Fi client, camera, GPS (global positioning system) and vehicle signal interface)
wherein the MCD is a portable device that includes a touch screen for displaying images and for receiving commands or information from the user using a Graphical User Interface (GUI), the portable device operative for transmitting and receiving information over a wireless networks, and (¶17, ¶20,¶23 wherein a wireless mobile communication device (MCD) 102 include an iPhone that can also be paired with the in-vehicle head unit 112 through Bluetooth, which support in-vehicle hands free telephone (HFT) communication and music playback wherein allows users to mirror the display of the mobile communication device, such as an iPhone, on the touch panel of the in-vehicle head unit 112, and also to receive user gestures from the touch panel of the in-vehicle head unit 112)
wherein the vehicle screen is part of the vehicle media computer. (¶15 wherein the in-vehicle head unit 112 can include a touch panel display system)
However, Kuro does not explicitly teach a vehicle bus connecting multiple Electronic Control Units (ECUs) in a vehicle; wherein the controller device is further connected between the vehicle bus and the vehicle screen for receiving first data therefrom and for displaying the first data on the vehicle screen,
a vehicle bus connecting multiple Electronic Control Units (ECUs) in a vehicle; (Fig. 1, ¶42 wherein The input/output IF 30 enables connection to an in-vehicle network (e.g., CAN). Via the input/output IF 30, the display control apparatus 1 is connected to a multimedia ECU 41, a vehicle speed ECU 42, an engine speed sensor 43, various ECUs 44, and various sensors 45)
wherein the controller device is further connected between the vehicle bus and the vehicle screen for receiving first data therefrom and (¶43 wherein This configuration enables the display control apparatus 1 to acquire via the network various contents that are based on various kinds of information. The various contents are directed to "audio information" acquired from the multimedia ECU 41, "vehicle speed" acquired from the vehicle speed ECU 42, "engine speed" acquired from the engine speed sensor 43, "map" and "travel assistance information" acquired from the navigation ECU included in the various ECUs 44, "energy flow information" acquired from the hybrid ECU, and "outside air temperature" acquired from the outside air temperature sensor included in the various sensors 45)
 for displaying the first data on the vehicle screen, (Fig. 15, ¶48, ¶49 wherein The display state is flag information indicating whether the content is a display target or not. The display state is set to be "active state" Indicating that the content is a display target or "inactive state" indicating that the content is not a display target wherein each content switches between "activate state" and "inactivate state" depending on vehicle situations or user's operations)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of display control apparatus of Ueda with the teaching of connecting touch screen phones in a vehicle of Kuro because Ueda teaches a technology to display vehicle information or the like with a display apparatus provided in a vehicle 
However, Kuro as modified does not explicitly teach distinct and external enclosures for the vehicle bus, vehicle media computer and the device wherein the system further comprising a first cable for connecting the device to the vehicle screen, a second cable for connecting the device to the vehicle bus, a third cable for connecting the device to the vehicle media computer, and a fourth cable for connecting the device to the MCD.
Raab teaches distinct and external enclosures for the vehicle bus, vehicle media computer and the device wherein the system further comprising a first cable for connecting the device to the vehicle screen, a second cable for connecting the device to the vehicle bus, a third cable for connecting the device to the vehicle media computer, and a fourth cable for connecting the device to the MCD. (Fig. 13, Fig. 18, ¶22,¶147, ¶162, ¶166, ¶200, ¶208 wherein a device for interacting with a mobile interactive satellite service system may be integrated with a vehicle), by providing an interface to one or more vehicle subsystems as input and/or output devices wherein the device may be integrated with a video entertainment system, an audio entertainment system, a navigation system, a vehicle data bus system wherein when the mobile unit 1314 is in a vehicle, the processor may be capable of being mounted in a vehicle trunk with wired connections to the antenna and a power system and wired connections to the display device wherein a vehicle communication bus 1860 is integrated with a MISS device 1862. The MISS device 1862 is coupled to an antenna 1750, a navigation system 1864, and an entertainment system 1866 wherein the mobile units 1314 may be designed such that they can seamlessly communicate with the MISS system 1310. Examiner interprets the coupling of the MISS device 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of integrated assistance services of Raab with the teaching of connecting touch screen phones in a vehicle of Kuro as modified because Raab teaches One implementation of a MISS system 1310 provides interactive multicast video services to portable handheld devices. A mobile unit 1314 is configured with a display screen such that the mobile unit 1314 may receive multicast audio and/or video from a satellite 1312 or from a terrestrial BTS 1316. For example, using the mobile unit 1314, a subscriber may choose between a number multicast video programs wherein Some implementations of a portable interactive video system may provide the ability to side-load content and/or data (e.g., using a USB port, a data network, or the like). The mobile unit 1314 provides various interactive services such as those described above. Additionally, the mobile unit 1314 may be configured to provide telephony services and/or emergency voice communications services. Furthermore, some implementations of the mobile unit 1314 provide security services such as, for example, location reporting, tracking, theft recovery, or the like. (¶210, ¶211)

As per Claim 20, the rejection of claim 1 is hereby incorporated by reference; Kuro as modified further teaches A vehicle comprising the system according to claim 19. (¶14 wherein a display control apparatus for assigning a content to an area configured as a display region on a screen of a display mounted to a vehicle and for displaying the content is provided; as taught by Ueda)

As per Claim 22, the rejection of claim 19 is hereby incorporated by reference; Kuro as modified further teaches further comprising the MCD. (¶30 wherein A second 30-pin connector built into the digital AV adapter connects the iPhone to the USB interface of the in-vehicle head unit 112, which charges and communicates with iPhone; as taught by Kuro)

As per Claim 24, the rejection of claim 19 is hereby incorporated by reference; Kuro as modified further teaches wherein the portable device comprises or uses, a smartphone that is operative for making and receiving telephone call over a cellular network. (¶17 wherein a wireless mobile communication device (MCD) 102 include a cellular phone; as taught by Kuro)

As per Claim 25, the rejection of claim 24 is hereby incorporated by reference; Kuro as modified further teaches wherein the smartphone is iPhonem by AppleTM or GalaxyTM by SamsungTM. (¶20 wherein one example of the MCD connecting to the in-vehicle head unit 112 is an iPhone.TM.; as taught by Kuro)

As per Claim 26, the rejection of claim 19 is hereby incorporated by reference; Kuro as modified further teaches wherein the portable device further stores and operates a mobile operating system. (¶20 wherein one example of the MCD connecting to the in-vehicle head unit 112 is an iPhone.TM.; as taught by Kuro)

As per Claim 27, the rejection of claim 26 is hereby incorporated by reference; Kuro as modified further teaches wherein the mobile operating system comprises or is based on, iOS by AppleTM or Android by GoogleTM. (¶20 wherein one example of the MCD connecting to the in-vehicle head unit 112 is an iPhone.TM.; as taught by Kuro)

As per Claim 28, the rejection of claim 19 is hereby incorporated by reference; Kuro as modified further teaches further comprising a cradle for mechanically docking and electrically connecting to the MCD, and wherein the MCD. (¶30 wherein A second 30-pin connector built into the digital AV adapter connects the iPhone to the USB interface of the in-vehicle head unit 112, which charges and communicates with iPhone; as taught by Kuro)

As per Claim 31, the rejection of claim 19 is hereby incorporated by reference; Kuro as modified further teaches wherein the vehicle screen is mounted onto the vehicle dashboard for displaying images to the vehicle driver or to a passenger seating in the vehicle. (¶176 wherein a display control apparatus for assigning a content to an area configured as a display region on a screen of a display mounted to a vehicle and for displaying the content; as taught by Ueda)

As per Claim 32, the rejection of claim 19 is hereby incorporated by reference; Kuro as modified further teaches wherein the vehicle screen is connected for displaying driving or vehicle data. (Fig. 1, ¶15, ¶20 wherein the in-vehicle head unit 112 can include a touch panel display system and/or an in-car PC system that includes a communications unit 116 incorporating peripherals, such as Wi-Fi client, camera, GPS (global positioning system) and vehicle signal interface; as taught by Kuro)

As per Claim 33, the rejection of claim 32 is hereby incorporated by reference; Kuro as modified further teaches wherein the driving or vehicle data comprises vehicle tires pressure, vehicle gear status, vehicle rear view, vehicle front view, map, navigation data, vehicle outside temperature, vehicle inside temperature, or vehicle air-condition status. (Fig. 1, ¶15, ¶20 wherein the in-vehicle head unit 112 can include a touch panel display system and/or an in-car PC system that includes a communications unit 116 incorporating peripherals, such as Wi-Fi client, camera, GPS (global positioning system) and vehicle signal interface; as taught by Kuro)

As per Claim 34, the rejection of claim 32 is hereby incorporated by reference; Kuro as modified further teaches for use with a sensor in the vehicle, and wherein the driving or vehicle data comprises data that is responsive to the sensor signal. (¶42, ¶43 wherein display control apparatus 1 is connected to a multimedia ECU 41, a vehicle speed ECU 42, an engine speed sensor 43, various ECUs 44, and various sensors 45. The various ECUs 44 include, for example, a navigation ECU wherein the display control apparatus 1 to acquire via the network various contents directed to "map" and "travel assistance information" acquired from the navigation ECU included in the various ECUs 44; as taught by Ueda)

As per Claim 35, the rejection of claim 34 is hereby incorporated by reference; Kuro as modified further teaches wherein the sensor is a rear or front camera in the vehicle for respectively capturing a rear or front view from the vehicle, and wherein the driving or vehicle data comprises the respective captured rear or front view. (¶14, ¶49 wherein a display control apparatus for assigning a content to an area configured as a display region on a screen of a display mounted to a vehicle and for displaying the content is provided wherein when the gear as taught by Ueda)

As per Claim 37, the rejection of claim 19 is hereby incorporated by reference; Kuro as modified further teaches further comprising an additional distinct vehicle bus, and wherein the controller device is connected between the additional vehicle bus and the vehicle screen for receiving second data therefrom and for displaying the second data on the vehicle screen. (¶42, ¶44 , ¶45, ¶46 wherein The controller I/O is configured as, for example, a microcomputer with a CPU, a ROM, a RAM, I/O, a bus line connecting these components, and the like. The controller 10 includes a content management section 11, an area management section 12, an assignment management section 13, an arrangement instruction management section 14, a control section 15, and a display layout control section 16 wherein The content management section 11 manages the above-described various contents including those belonging to different categories wherein The information value denotes the value of a content for each target viewer. According to the present embodiment, target viewers include a driver, a front-seat passenger, and a rear-seat passenger. That is, the content value depends on target viewers. For example, contents such as "vehicle speed" and "engine speed" are of high value of information for the driver wherein the input/output IF 30 enables connection to an in-vehicle network (e.g., CAN). Via the input/output IF 30, the display control apparatus 1 is connected to a multimedia ECU 41, a vehicle speed ECU 42, an engine speed sensor 43, various ECUs 44, and various sensors 45. The various ECUs 44 include, for example, a navigation ECU, a hybrid ECU or the like. The various sensors 45 include an outside air temperature sensor to detect the temperature outside the vehicle as taught by Ueda)

	As per Claim 38, the rejection of claim 19 is hereby incorporated by reference; Kuro as modified further teaches wherein the vehicle bus is using an automotive control message-based protocol. (¶42 wherein The input/output IF 30 enables connection to an in-vehicle network (e.g., CAN). Via the input/output IF 30. As per the specification a CAN bus is a message based protocol. ; as taught by Ueda)

As per Claim 40, the rejection of claim 38 is hereby incorporated by reference; Kuro as modified further teaches wherein the vehicle bus is according to, or based on, Controller Area Network (CAN) bus standard. (¶42 wherein The input/output IF 30 enables connection to an in-vehicle network (e.g., CAN). Via the input/output IF 30.; as taught by Ueda)

As per Claim 41, the rejection of claim 19 is hereby incorporated by reference; Kuro as modified further teaches further comprising the multiple Electronic Control Units (ECUs) in the vehicle. (¶43 wherein the various contents are directed to "audio information" acquired from the multimedia ECU 41, "vehicle speed" acquired from the vehicle speed ECU 42, "engine speed" acquired from the engine speed sensor 43, "map" and "travel assistance information" acquired from the navigation ECU included in the various ECUs 44, "energy flow information" acquired from the hybrid ECU, and "outside air temperature" acquired from the outside air temperature sensor included in the various sensors 45.; as taught by Ueda)
 
As per Claim 44, the rejection of claim 19 is hereby incorporated by reference; Kuro as modified further teaches wherein the vehicle further comprising a sensor or an actuator coupled to the vehicle bus for communicating a sensor output from the sensor or for communicating a control signal to the actuator, and wherein the first data comprises the sensor output or the control signal. (¶42 wherein the display control apparatus 1 is connected to a multimedia ECU 41, a vehicle speed ECU 42, an engine speed sensor 43, various ECUs 44, and various sensors 45. The various ECUs 44 include, for example, a navigation ECU, a hybrid ECU or the like. The various sensors 45 include an outside air temperature sensor to detect the temperature outside the vehicle compartment and a water temperature sensor to detect the coolant temperature; as taught by Ueda)

As per Claim 45, the rejection of claim 19 is hereby incorporated by reference; Kuro as modified further teaches wherein the first data comprises data associated with, responsive to, or indicating, a shifting between various vehicle gear states, a closing or an opening of one or more of windows or doors of the vehicle, a Human Machine Interface (HMI) input, vehicle diagnostics, a vehicle energy and fuel consumption, a driver behavior, a tires pressure, a GPS location data, a vehicle velocity, a breaking related information, a steering wheel angle, or a gear related information. (¶43 wherein the display control apparatus 1 to acquire via the network various contents that are based on various kinds of information. The various contents are directed to "vehicle speed" acquired from the vehicle speed ECU 42, "engine speed" acquired from the engine speed sensor 43, "map" and "travel assistance information" acquired from the navigation ECU included in the various ECUs 44, "energy flow information" acquired from the hybrid ECU,; as taught by Ueda)

As per Claim 46, the rejection of claim 19 is hereby incorporated by reference; Kuro as modified further teaches wherein the device is connected between the MCD and the vehicle bus for receiving the first data therefrom and (¶43, wherein This configuration enables the display control apparatus 1 to acquire via the network various contents that are based on various kinds of information. The various contents are directed to "audio information" acquired from the multimedia ECU 41, "vehicle speed" acquired from the vehicle speed ECU 42, "engine speed" acquired from the engine speed sensor 43, "map" and "travel assistance information" acquired from the navigation ECU included in the various ECUs 44, "energy flow information" acquired from the hybrid ECU, and "outside air temperature" acquired from the outside air temperature sensor included in the various sensors 45; as taught by Ueda)
for transmitting the first data to the MCD via the fourth cable for displaying the first data on the MCD screen. (Fig. 3, ¶24, ¶28, ¶29 wherein users are allowed to mirror the display of the mobile communication device on the touch panel of the in -vehicle head unit 112, and also to receive user gestures from the touch panel of the in -vehicle head unit 112 wherein the received user gestures are transformed and transmitted back to the mobile communication device, so that apps can be launched and controlled remotely from the in-vehicle head unit 112 wherein once the mapped touch events are transmitted 310 to the MCD 102, the MCD 102 performs actions in response to the touch events and may have the display on the MCD screen updated due to the touch events; as taught by Kuro; ¶166 wherein When the mobile unit 1314 is in a vehicle, the processor may be capable of being mounted in a vehicle trunk with wired connections to the antenna and a power system and wired connections to the display device; as taught by Raab)

As per Claim 47, the rejection of claim 19 is hereby incorporated by reference; Kuro as modified further teaches further configured to be in a first, second, and third states, wherein in the first state the first image is displayed on the vehicle screen, (Fig. 2, ¶20, ¶21 wherein whatever on the iPhone screen, such as apps, presentations, websites, and video output to be mirrored on a touch panel of the in-vehicle head unit 112 wherein mirroring may result in the display of the iPhone screen and the display of the touch screen panel being the same or substantially the same; as taught by Kuro)
in the second state the second image is displayed on the vehicle screen, and (Fig. 1, ¶15, ¶20 wherein the in-vehicle head unit 112 can include a touch panel display system and/or an in-car PC system that includes a communications unit 116 incorporating peripherals, such as Wi-Fi client, camera, GPS (global positioning system) and vehicle signal interface; as taught by Kuro)
 in the third state the first data is displayed on the vehicle screen. (Fig. 15, ¶48, ¶49 wherein The display state is flag information indicating whether the content is a display target or not. The display state is set to be "active state" Indicating that the content is a display target or "inactive state" indicating that the content is not a display target wherein each content switches between "activate state" and "inactivate state" depending on vehicle situations or user's operations,; as taught by Ueda)

As per Claim 48, the rejection of claim 47 is hereby incorporated by reference; Kuro as modified further teaches wherein the device further operative in the first state to receive from the MCD a video signal that comprises or represents a current image displayed on the MCD screen, and to transmit the video signal to the vehicle screen for displaying the current image on the vehicle screen. (Fig. 2, ¶20, ¶21 wherein whatever on the iPhone screen, such as apps, as taught by Kuro)

As per Claim 49, the rejection of claim 48 is hereby incorporated by reference; Kuro as modified further teaches wherein the MCD screen and the vehicle screen are each a touch screen that includes a human touch sensitive area for obtaining commands or information from the user, and the device is further operative in the first state to receive the commands or information from the vehicle screen and to transmit the commands or information to the MCD, so that the MCD responds to the commands or information as if obtained from the user by the MCD touch screen. (Fig. 3, ¶17, ¶24, ¶28, ¶29 wherein users are allowed to mirror the display of the mobile communication device on the touch panel of the in -vehicle head unit 112, and also to receive user gestures from the touch panel of the in -vehicle head unit 112 wherein the received user gestures are transformed and transmitted back to the mobile communication device, so that apps can be launched and controlled remotely from the in-vehicle head unit 112 wherein once the mapped touch events are transmitted 310 to the MCD 102 iphone, the MCD 102 performs actions in response to the touch events and may have the display on the MCD screen updated due to the touch events; as taught by Kuro)

As per Claim 26, the rejection of claim 19 is hereby incorporated by reference; Kuro as
modified further teaches wherein the MCD a portable device that includes a touch screen for displaying images and for receiving commands or information from the user using a Graphical User Interface (GUI), the portable device operative for transmitting and receiving information over a wireless networks. (¶17, ¶20,¶23 wherein a wireless mobile communication device (MCD) 102 include an iPhone that can also be paired with the in-vehicle head unit 112 through Bluetooth, which support in-vehicle hands free telephone (HFT) communication and music playback wherein allows users to mirror the display of the mobile communication device, such as an iPhone, on the touch panel of the in-vehicle head unit 112, and also to receive user gestures from the touch panel of the in-vehicle head unit 112; as taught by Kuro)

Claim 57 is similar in scope to Claim 46; therefore, Claim 57 is rejected under the same rationale as Claim 46.

As per Claim 58, the rejection of claim 56 is hereby incorporated by reference; Kuro as modified further teaches wherein the information or commands are obtained from the user using pressing, sliding, or tapping. (¶24 wherein the user gestures supported include drag, tap, flick, swipe, slide, as well as multi-touch gestures, such as pinching; as taught by Kuro)

As per Claim 59, the rejection of claim 56 is hereby incorporated by reference; Kuro as modified further teaches wherein the device is responsive to commands obtained from the user. (¶24 wherein The received user gestures are transformed and transmitted back to the mobile communication device, so that apps can be launched and controlled remotely from the in-vehicle head unit 112.; as taught by Kuro)

As per Claim 62, the rejection of claim 19 is hereby incorporated by reference; Kuro as modified further teaches wherein the connection to the MCD is according to, or based on, a Universal Serial Bus (USB) standard. (¶15 wherein In-vehicle head unit 112 and wireless mobile communication device (MCD) 102 may communicate with each other via communication links, such as USB (Universal Serial Bus) 132; as taught by Kuro)

As per Claim 63, the rejection of claim 19 is hereby incorporated by reference; Kuro as modified further teaches wherein the connection to the MCD is further operative for powering at least part of the MCD. (¶20 wherein A second 30-pin connector built into the digital AV adapter connects the iPhone to the USB interface of the in-vehicle head unit 112, which charges and communicates with iPhone; as taught by Kuro)

 Claims 36 & 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuro in view Ueda in view of Raab as applied to claims 19 & 34 above, and further in view of HUNT (U.S. Pub 2014/0277831) hereinafter Hunt.

As per Claim 36, the rejection of claim 34 is hereby incorporated by reference; Kuro as modified previously taught vehicle data.  However, Kuro as modified does not explicitly teach wherein the sensor is a pressure sensor in the vehicle for measuring one or more tires pressure, and wherein the driving or vehicle data comprises the measured tires pressure.
Hunt teaches wherein the sensor is a pressure sensor in the vehicle for measuring one or more tires pressure, and wherein the driving or vehicle data comprises the measured tires pressure. (¶38 wherein acquiring vehicle data based on specific sensor thresholds, such that certain types of vehicle data are logged when a specific threshold value is met wherein a vehicle might be equipped with tire pressure sensors)


As per Claim 43, the rejection of claim 19 is hereby incorporated by reference; Kuro as modified previously taught vehicle bus. However, Kuro as modified does not explicitly teach wherein the vehicle bus comprises a transmission bus, an airbags bus, an Antilock Braking System (ABS) bus, a cruise control bus, an electric power steering bus, a media bus, a windows bus, a doors bus, or a mirror adjustment bus.
Hunt teaches wherein the vehicle bus comprises a transmission bus, an airbags bus, an Antilock Braking System (ABS) bus, a cruise control bus, an electric power steering bus, a media bus, a windows bus, a doors bus, or a mirror adjustment bus. (¶38 wherein acquiring vehicle data based on specific sensor thresholds, such that certain types of vehicle data are logged when a specific threshold value is met wherein a vehicle might be equipped with a door sensor, a speed sensor, a cruise control sensor (i.e., an element that can determine whether a cruise control unit is on or off))


Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuro in view Ueda in view of Raab as applied to claim 41 above, and further in view of Ewert et al. (U.S. Pub 2010/0280737) hereinafter Ewert.

As per Claim 42, the rejection of claim 41 is hereby incorporated by reference; Kuro as modified further teaches wherein one of the ECUs comprises an Engine Control Module (ECM), airbag controller, Antilock Braking System (ABS) controller, cruise control controller, electric power steering controller, audio system controller, windows controller, doors controller, mirror adjustment controller, battery controller, or a recharging controller. (¶43 wherein the various contents are directed to "audio information" acquired from the multimedia ECU 41; as taught by Ueda)
However, Kuro as modified does not explicitly teach wherein each ECU comprises a processor, and
wherein each ECU comprises a processor, and (¶86 wherein the E-ECU 23, and/or the H-ECU 24 can be implemented as a programmed general purpose computer, or a single special purpose integrated circuit (e.g., ASIC) having a main or central processor section for overall, system-level control, and separate sections dedicated to performing various different specific computations, functions and other processes under control of the central processor section)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of engine control device of Ewert with the teaching of connecting touch screen phones in a vehicle of Kuro as modified because Ewert teaches that it would be advantageous to provide a device and method configured to allow the gas engine to be run at different speeds or revolutions per minute (RPM) and different power output than requested by the main hybrid controller in order to change balance of power generated between the gasoline engine and the electric motor. (¶27)

Claims 50-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuro in view Ueda in view of Raab as applied to claims 19 & 47 above, and further in view of Hayatoma (U.S. Pub 2009/0171529) hereinafter Hayat.

As per Claim 50, the rejection of claim 47 is hereby incorporated by reference; Kuro as modified further teaches wherein the vehicle screen is a touch screen that includes a human touch sensitive area for obtaining commands or information from the user, and (Fig. 3, ¶17, ¶24, ¶28, ¶29 wherein users are allowed to mirror the display of the mobile communication device on the touch panel of the in -vehicle head unit 112, and also to receive user gestures from the touch  -vehicle head unit 112 wherein the received user gestures are transformed and transmitted back to the mobile communication device,; as taught by Kuro)
However, Kuro as modified does not explicitly teach wherein a system state is set in response to the obtained user command.
Hayat teaches wherein a system state is set in response to the obtained user command. (Fig. 3, ¶96 wherein On the "screen 3" 33, the navigation map screen 302 showing the current position of the vehicle is set. Incidentally, the "surrounding search screen" of the "screen 1" 31 and the "Japanese syllabary search screen" of the "screen 2" 32 can be set with priority or arbitrarily by the user)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of multi-screen display device of Haya with the teaching of connecting touch screen phones in a vehicle of Kuro as modified because Haya teaches providing a multi-screen display device which arranges a screen that is confirmed more frequently at a display position close to a driver according to the driving state of the driver to thereby improve visibility. (¶9)

As per Claim 51, the rejection of claim 47 is hereby incorporated by reference; Kuro as modified does not explicitly teach wherein the system state is automatically set without user intervention. 
Hayat teaches wherein the system state is automatically set without user intervention. (¶92, ¶93 The screen position determining unit 95 determining an arrangement of the three screens selected by the screen selection DB unit 94 according to a driving state of the vehicle driving state detecting unit 7 determines whether each of the selected three screens is displayed 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of multi-screen display device of Haya with the teaching of connecting touch screen phones in a vehicle of Kuro as modified because Haya teaches providing a multi-screen display device which arranges a screen that is confirmed more frequently at a display position close to a driver according to the driving state of the driver to thereby improve visibility. (¶9)

As per Claim 52, the rejection of claim 47 is hereby incorporated by reference; Kuro as modified previously taught the device in the third enclosure, the MCD, the first state & the second state. However, Kuro as modified does not explicitly teach  wherein the device comprising in the third enclosure a switching unit configured by the processor to pass in the first state the video data received from the MCD to the vehicle screen, and to pass in the second state the video data received from the vehicle media computer to the vehicle display. 
Hayat teaches wherein the device comprising in the third enclosure a switching unit configured by the processor to pass in the first state the video data received from the MCD to the vehicle screen, and to pass in the second state the video data received from the vehicle media computer to the vehicle display. (Fig. 2-4, ¶26, ¶27 wherein displaying on a multi-display screen simultaneously at least two or more of various screens of a navigation device, various imaging screens of a camera imaging an outside of a vehicle, and various screens of a hands-free 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of multi-screen display device of Haya with the teaching of connecting touch screen phones in a vehicle of Kuro as modified because Haya teaches providing a multi-screen display device which arranges a screen that is confirmed more frequently at a display position close to a driver according to the driving state of the driver to thereby improve visibility. (¶9)

Claim 53 is similar in scope to Claim 50; therefore, Claim 53 is rejected under the same rationale as Claim 50.

As per Claim 54, the rejection of claim 19 is hereby incorporated by reference; Kuro as modified previously taught the vehicle screen, the first and the second images. However, Kuro as modified does not explicitly teach further configured to concurrently display on the vehicle screen the first and the second images.
Hayat teaches further configured to concurrently display on the vehicle screen the first and the second images. (Fig. 2-4, ¶26, ¶27 wherein displaying on a multi-display screen simultaneously at least two or more of various screens of a navigation device, various imaging screens of a camera imaging an outside of a vehicle, and various screens of a hands-free transmission/reception device of a car phone wherein various screens can be replaced with a 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of multi-screen display device of Haya with the teaching of connecting touch screen phones in a vehicle of Kuro as modified because Haya teaches providing a multi-screen display device which arranges a screen that is confirmed more frequently at a display position close to a driver according to the driving state of the driver to thereby improve visibility. (¶9)

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuro in view Ueda in view of Raab in view of Hayat, as applied to claim 54 above, and further in view of Seo et al. (U.S. Pub 2014/0354668) hereinafter Seo.

As per Claim 55, the rejection of claim 54 is hereby incorporated by reference; Kuro as modified previously taught the vehicle screen and concurrently display on the vehicle screen the first and the second images. However, Kuro as modified does not explicitly teach wherein the first and the second images are concurrently displayed on the vehicle screen using Picture-In-Picture (PIP) scheme.
Seo teaches wherein the first and the second images are concurrently displayed on the vehicle screen using Picture-In-Picture (PIP) scheme. (Fig. 3, ¶48 wherein the map display device may set a control parameter that is a display requirement of the map screen based on the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of displaying a map according to the guiding of the navigation of Seo with the teaching of connecting touch screen phones in a vehicle of Kuro as modified because Seo teaches a technology for defining a display mode of a map screen according to various guide situations of a navigation system and providing a map mode suitable for each situation. (¶6)

Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuro in view Ueda in view of Raab as applied to claim 19 above, and further in view of Chuchla (U.S. Pub 2005/0172234) hereinafter Chuchla.

As per Claim 60, the rejection of claim 19 is hereby incorporated by reference; Kuro as modified does not explicitly teach wherein the device comprises a video processor operative for format or resolution conversion of a video signal.
Chuchla teaches wherein the device comprises a video processor operative for format or resolution conversion of a video signal. (Claim 10 wherein the memory stores program instructions which when executed cause the video processor to format video signals to alter the size of an image generated on a display device by at least one of the first and second video signals)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of video display system of Chuchla with the teaching 

Claims 65, 66, 67, 69-71 & 73-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuro in view of Ewert in view of Hayat in view of Ueda in view of Raab.

As per Claim 65, Kuro teaches An in-vehicle device for use with a Mobile Communication Device (MCD) in a vehicle that displays a first image on a MCD screen, for user with a vehicle screen in the vehicle for displaying images to a user, (Fig. 1, Fig. 2,¶15, ¶20, ¶21 wherein the In-vehicle head unit 112 is integrated with a touch panel 122 wherein whatever on the iPhone screen, such as apps, presentations, websites, and video output to be mirrored on a touch panel of the in-vehicle head unit 112 wherein mirroring may result in the display of the iPhone screen and the display of the touch screen panel being the same or substantially the same)
for use with a vehicle media computer in the vehicle for providing a second image, the device comprising: (Fig. 1, ¶18 wherein communication managers 105 and 115 can manage high-bandwidth connections (e.g. Wi-Fi, USB, etc) and can turn those connections on, structure the communication style for the connections, and direct the correct media across the connections)
a non-transitory computer readable medium storing a program and a processor for executing the program; an enclosure housing the processor, and the non-transitory computer readable medium, (Fig. 1, ¶16 wherein processors 108 and/or 118 process data signals and can receive and process electronic data signals from the memory 104, 114)
wherein the device is configured for connecting to the MCD for receiving data from, and transmitting data to, the MCD; for connecting to the vehicle screen for transmitting second data to be displayed on the vehicle screen, (Fig. 1, ¶14, ¶15, ¶20 wherein The operating environment 100 may also include a wireless mobile communication device (MCD) 102, communication links for communication between the in-vehicle head unit 112 and wireless mobile communication device 102 wherein the communication links described herein can directly or indirectly connect these devices wherein an iPhone can be connected to the in-vehicle head unit 112 through a digital AV adapter)
 for connecting to the vehicle media computer for receiving video data therefrom, the device comprising: wherein the device is operative to transmit the first data to the vehicle screen for displaying the first data on the vehicle screen, (Fig. 2, ¶20, ¶21 wherein whatever on the iPhone screen, such as apps, presentations, websites, and video output to be mirrored on a touch panel of the in-vehicle head unit 112 wherein mirroring may result in the display of the iPhone screen and the display of the touch screen panel being the same or substantially the same)
wherein the device is connectable to the vehicle screen for coupling to the processor for displaying driving or vehicle data, (Fig. 1, ¶15, ¶20 wherein the in-vehicle head unit 112 can include a touch panel display system and/or an in-car PC system that includes a communications unit 116 incorporating peripherals, such as Wi-Fi client, camera, GPS (global positioning system) and vehicle signal interface)
However, Kuro does not explicitly teach for connecting to the vehicle bus for intercepting and receiving first data carried over the vehicle bus,
However, Kuro does not explicitly teach for connecting to the vehicle bus for intercepting and receiving first data carried over the vehicle bus,
for connecting to the vehicle bus for intercepting and receiving first data carried over the vehicle bus, (¶48 wherein The engine control device 100 is placed between the H-ECU 24 and the E-ECU 23 on the communication bus 52 or is otherwise arranged to intercept messages traveling between the a main vehicle controller, such as the H-ECU 24 and an engine or a second engine controller such as the E-ECU 23 wherein The device 100 splits the bus 52 to two segments, A H-ECU side 52a of the bus connects to a H-ECU port 102a and an E-ECU side 52b of the bus connects to an E-ECU port 102b of the device 100)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of engine control device of Ewert with the teaching of connecting touch screen phones in a vehicle of Kuro as modified because Ewert teaches that it would be advantageous to provide a device and method configured to allow the gas engine to be run at different speeds or revolutions per minute (RPM) and different power output than requested by the main hybrid controller in order to change balance of power generated between the gasoline engine and the electric motor. (¶27)
	However, Kuro as modified does not explicitly teach a switching unit coupled to be controlled by the processor, the switching unit further coupled between the for passing first video data received from the MCD to the vehicle screen for displaying the first video data on the vehicle screen, the switching unit further coupled for passing second video data received from the vehicle media computer to the vehicle screen for displaying the second video data on the vehicle screen; and an enclosure housing the switching unit, the processor, and the non-transitory computer readable medium, 
Hayat teaches a switching unit coupled to be controlled by the processor, the switching unit is further coupled for passing first video data received from the MCD to the vehicle screen for displaying the first video data on the vehicle screen, and the switching unit is further coupled for passing second video data received from the vehicle media computer to the vehicle screen for displaying the second video data on the vehicle screen; and (Fig. 2-4, ¶26, ¶27 wherein displaying on a multi-display screen simultaneously at least two or more of various screens of a navigation device, various imaging screens of a camera imaging an outside of a vehicle, and various screens of a hands-free transmission/reception device of a car phone wherein various screens can be replaced with a navigation search control screen, a navigation map screen, a night vision screen recognizing an object on the road at night by infrared, a back guide monitor screen for recognizing a rear side of the vehicle and a hands-free transmission/reception screen of a car phone)
an enclosure housing the switching unit, the processor, and the non-transitory computer readable medium, (Fig. 1, ¶58, ¶59 wherein the multi-screen display device of this embodiment is constituted of an arithmetic and control unit 1 having a microprocessor performing various arithmetic processing based on inputted information wherein the arithmetic and control unit 1 having a microprocessor and constituting a control circuit of this embodiment includes a CPU 11 performing calculation and control and performing overall control, and internal storage devices such as a RAM 12 which is used as a working memory by the CPU 11 when performing various calculation processing and stores a route search, route data when a route is searched, and a link ID where traffic restriction information exists, a ROM 13 which stores, in addition to a control program, a route change guide processing program guiding the user about a change to a traffic jam avoiding route, a search routine, and the like, and a flash memory 14 storing a program read from the ROM 13, and a timer 15 counting a time, and so on)

Kuro as modified does not explicitly teach wherein the device is further operative for connecting to an additional vehicle bus for intercepting and receiving third data carried over the additional vehicle bus, and wherein the device is further operative for transmitting the third data for displaying on the vehicle screen.
Ueda teaches further operative for connecting to an additional vehicle bus for intercepting and receiving third data carried over the additional vehicle bus, and wherein the device is further operative for transmitting the third data for displaying on the vehicle screen. (¶44 , ¶45, ¶46 wherein The controller I/O is configured as, for example, a microcomputer with a CPU, a ROM, a RAM, I/O, a bus line connecting these components, and the like. The controller 10 includes a content management section 11, an area management section 12, an assignment management section 13, an arrangement instruction management section 14, a control section 15, and a display layout control section 16 wherein The content management section 11 manages the above-described various contents including those belonging to different categories wherein The information value denotes the value of a content for each target viewer. According to the present embodiment, target viewers include a driver, a front-seat passenger, and a rear-seat passenger. That is, the content value depends on target viewers. For example, contents such as "vehicle speed" and "engine speed" are of high value of information for the driver)

However, Kuro as modified does not explicitly teach distinct and external enclosures for the vehicle screen, vehicle media computer and the device.
Raab distinct and external enclosures for the vehicle screen, vehicle media computer and the device (Fig. 13, Fig. 18, ¶22,¶147, ¶162, ¶166, ¶200, ¶208 wherein a device for interacting with a mobile interactive satellite service system may be integrated with a vehicle, by providing an interface to one or more vehicle subsystems as input and/or output devices wherein the device may be integrated with a video entertainment system, an audio entertainment system, a navigation system, a vehicle data bus system  wherein The MISS device 1862 is coupled to an antenna 1750, a navigation system 1864, and an entertainment system 1866)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of integrated assistance services of Raab with the teaching of connecting touch screen phones in a vehicle of Kuro as modified because Raab teaches a device for interacting with a mobile interactive satellite service system may be integrated with a vehicle by providing an interface to one or more vehicle subsystems as input and/or output devices wherein the device may be integrated with a video entertainment system, an audio entertainment system, a navigation system, a vehicle data bus system wherein One 

As per Claim 66, the rejection of claim 65 is hereby incorporated by reference; Kuro as modified further teaches for use with MCD that consists of, comprises, or uses, a portable device that includes a touch screen for displaying images and for receiving commands or information from the user using a Graphical User Interface (GUI), and the portable device operative for transmitting and receiving information over a wireless networks, and wherein the device is operative to receive and respond to the commands or information from the MCD. (¶17, ¶20,¶23 wherein a wireless mobile communication device (MCD) 102 include an iPhone that can also be paired with the in-vehicle head unit 112 through Bluetooth, which support in-vehicle hands free telephone (HFT) communication and music playback wherein allows users to mirror the display of the mobile communication device, such as an iPhone, on the touch panel of the in-vehicle head unit 112, and also to receive user gestures from the touch panel of the in-vehicle head unit 112; as taught by Kuro)

Claim 67 is similar in scope to Claim 28; therefore, Claim 67 is rejected under the same rationale as Claim 28.

Claim 69 is similar in scope to Claim 33; therefore, Claim 69 is rejected under the same rationale as Claim 33.

As per Claim 70, the rejection of claim 65 is hereby incorporated by reference; Kuro as modified further teaches for use with a sensor in the vehicle, wherein the device is coupled to receive from the sensor the driving or vehicle data that comprises data responsive to the sensor signal. (¶42, ¶43 wherein display control apparatus 1 is connected to a multimedia ECU 41, a vehicle speed ECU 42, an engine speed sensor 43, various ECUs 44, and various sensors 45. The various ECUs 44 include, for example, a navigation ECU wherein the display control apparatus 1 to acquire via the network various contents directed to "map" and "travel assistance information" acquired from the navigation ECU included in the various ECUs 44; as taught by Ueda)

As per Claim 71, the rejection of claim 70 is hereby incorporated by reference; Kuro as modified further teaches wherein the sensor is a rear or front camera in the vehicle for respectively capturing a rear or front view from the vehicle, and wherein the driving or vehicle data comprises the respective captured rear or front view, or wherein the sensor is a pressure sensor in the vehicle for measuring one or more tires pressure, and wherein the driving or vehicle data comprises the measured tires pressure.(¶14, ¶49 wherein a display control apparatus for assigning a content to an area configured as a display region on a screen of a display mounted to a vehicle and for displaying the content is provided wherein when the gear shift range is R, the content for "back monitor" based on information captured by a rear view camera is in "active state"; as taught by Ueda)

As per Claim 73, the rejection of claim 65 is hereby incorporated by reference; Kuro as modified further teaches wherein the vehicle bus is using an automotive control message-based protocol, and (¶42 wherein The input/output IF 30 enables connection to an in-vehicle network (e.g., CAN). Via the input/output IF 30. As per the specification a CAN bus is a message based protocol; as taught by Ueda)
wherein the device is operative to transmit the first data to the vehicle screen for displaying the first data thereon. (Fig. 15, ¶48, ¶49 wherein The display state is flag information indicating whether the content is a display target or not. The display state is set to be "active state" Indicating that the content is a display target or "inactive state" indicating that the content is not a display target wherein each content switches between "activate state" and "inactivate state" depending on vehicle situations or user's operations; as taught by Ueda)

As per Claim 74, the rejection of claim 65 is hereby incorporated by reference; Kuro as modified further teaches wherein the vehicle bus is according to, or based on, Controller Area Network (CAN) bus standard. (¶42 wherein The input/output IF 30 enables connection to an in-vehicle network (e.g., CAN). Via the input/output IF 30; as taught by Ueda)

As per Claim 75, the rejection of claim 65 is hereby incorporated by reference; Kuro as modified further teaches further configured to be in a first, second, and third states, wherein in the first state the first video data received from the MCD is transmitted to the vehicle screen to be displayed thereon, (Fig. 2, ¶20, ¶21 wherein whatever on the iPhone screen, such as apps, presentations, websites, and video output to be mirrored on a touch panel of the in-vehicle head unit 112 wherein mirroring may result in the display of the iPhone screen and the display of the touch screen panel being the same or substantially the same; as taught by Kuro)
 in the second state the second video data received from the vehicle media computer is transmitted the vehicle screen to be displayed thereon, and Fig. 1, ¶15, ¶20 wherein the in-vehicle head unit 112 can include a touch panel display system and/or an in-car PC system that includes a communications unit 116 incorporating peripherals, such as Wi-Fi client, camera, GPS (global positioning system) and vehicle signal interface; as taught by Kuro)
in the third state the first data received from the vehicle bus is transmitted to the vehicle screen to be displayed thereon. (Fig. 15, ¶48, ¶49 wherein The display state is flag information indicating whether the content is a display target or not. The display state is set to be "active state" Indicating that the content is a display target or "inactive state" indicating that the content is not a display target wherein each content switches between "activate state" and "inactivate state" depending on vehicle situations or user's operations; as taught by Ueda)

As per Claim 76, the rejection of claim 75 is hereby incorporated by reference; Kuro as modified further teaches further operative in the first state to receive a video signal that comprises or represents a current image displayed on the MCD screen, and to transmit the video signal to the vehicle screen for displaying the current image on the vehicle screen. (Fig. 2, ¶20, ¶21 wherein whatever on the iPhone screen, such as apps, presentations, websites, and video output to be mirrored on a touch panel of the in-vehicle head unit 112 wherein mirroring may result in the display of the iPhone screen and the display of the touch screen panel being the same or substantially the same; as taught by Kuro)

As per Claim 77, the rejection of claim 76 is hereby incorporated by reference; Kuro as modified further teaches wherein the MCD screen and the vehicle screen are each a touch screen that includes a human touch sensitive area for obtaining commands or information from the user, and the device is further operative in the first state to receive the commands or information from the vehicle screen and to transmit the commands or information to the MCD via the first connector, so that the MCD responds to the commands or information as if obtained from the user by the MCD touch screen. (Fig. 3, ¶17, ¶24, ¶28, ¶29 wherein users are allowed to mirror the display of the mobile communication device on the touch panel of the in -vehicle head unit 112, and also to receive user gestures from the touch panel of the in -vehicle head unit 112 wherein the received user gestures are transformed and transmitted back to the mobile communication device, so that apps can be launched and controlled remotely from the in-vehicle head unit 112 wherein once the mapped touch events are transmitted 310 to the MCD 102 iphone, the MCD 102 performs actions in response to the touch events and may have the display on the MCD screen updated due to the touch events; as taught by Kuro)

As per Claim 78, the rejection of claim 75 is hereby incorporated by reference; Kuro as modified previously taught first, second and third states. Kuro as modified further teaches wherein the vehicle screen is a touch screen that includes a human touch sensitive area for obtaining commands or information from the user, and (Fig. 3, ¶17, ¶24, ¶28, ¶29 wherein users are allowed to mirror the display of the mobile communication device on the touch panel of the in -vehicle head unit 112, and also to receive user gestures from the touch panel of the in -vehicle head unit 112 wherein the received user gestures are transformed and transmitted back to the mobile communication device,; as taught by Kuro)
wherein the system state is selected in response to the obtained user command received from the vehicle screen. (Fig. 3, ¶96 wherein On the "screen 3" 33, the navigation map screen as taught by Hayat)

Response to Arguments
Applicant's arguments filed on 8/16/2020 have been fully considered but they are not persuasive. Applicant made the following arguments:
Applicant argues on page 14 of the Remarks that “The rejection is vague and unclear since it provides in most rejections no more than passages from the cited references. It is not clear how claimed elements or features are equated to elements or features in the references.”.
Examiner respectfully disagrees, Examiner cited portions from the prior art that are relevant to the claimed limitations based on an interpretation that is relying on the support of the specification. Examiner provided every attempt to produce a clear and compact prosecution.
Applicant argues on page 15 of the Remarks, with respect to claim 19 being rejected under U.S.C. 11 as failing to comply with the written description requirement, that “It is respectfully submitted that Figure 1 of the application clearly shows the different elements and the wired connections therebetween”.
Examiner respectfully disagrees, Applicant provided a new drawings the remarks on page 19 showing both the Controller and the Switching unit with a dotted line the displays such a connections wherein the drawing is different from what was originally submitted. Applicant also submitted a supplemental drawing on page 22 showing a single third enclose for a single device wherein a second cable from the device connects to the Bus, third cable connects from the device to the media computer and a fourth cable from the device connects the MCD.  Examiner reviewed the specification and the drawings and as per the specification and the drawings (Fig. 1), it appears that the MCD and the Bus are connected with separate cables to the controller 112 while the vehicle screen and the media computer are connected to the switch 110 which in turn is connected to the controller 112.  Neither the specification nor the drawings teach having a cable from the device directly to each of the components listed, nor do they teach the controller and the switching unit as one unit with cables directed to different systems from that one enclosure.
Applicant further argues on page 15 of the Remarks, with respect to claim 19 being rejected under 35 U.S.C. 112 as indefinite that “In one non-limiting example, the claimed device refers to both the switch 110 and the controller 112, or to combination of any elements thereof.”
Examiner respectfully disagrees, both the controller and the switching unit are recited in the specification and shown in the drawing Fig. 1. as separate components. However, the claim language claims a device which is neither the controller not the switching unit. Therefore, it is unclear which component the device refers to. The specification teaches many device wherein none of them refer to both the controller and the switching unit as a single unit. Fig. 1, which the Applicant is pointing to is also confirming that both components are separate and distinct.
Applicant further argues on page 24 of the Remarks, with respect to claim 19 that “As shown above, both cited references Kuro and Ueda teach or suggest ONLY displaying by the vehicle screen images ONLY from a single external source, being MCD in the Kuro reference and ECUs over Vehicle bus in the Ueda reference. No reasonable combination can arrive to the claimed invention of three different image sources in three distinct enclosures that connect to a single vehicle screen via a single connection using an intermediate device in another distinct enclosure that also may switch between the image sources.”
Examiner respectfully disagrees, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The claim language recites displaying a first image, second image and data. Examiner is relying on Kuro Fig. 2, ¶20, ¶21 for teaching wherein whatever on the iPhone screen, such as apps, presentations, websites, and video output to be mirrored on a touch panel of the in-vehicle head unit. Kuro also teaches Fig. 1, ¶15, ¶20 wherein the in-vehicle head unit 112 can include a touch panel display system and/or an in-car PC system that includes a communications unit 116 incorporating peripherals, such as Wi-Fi client, camera, GPS (global positioning system) and vehicle signal interface. Hence, Kuro teaches a first image from a first source, a second image from a multiple sources such as a camera and a GPS system. Examiner is relying on Ueda ¶43 for the teaching of This configuration enables the display control apparatus 1 to acquire via the network various contents that are based on various kinds of information. The various contents are directed to "audio information" acquired from the multimedia ECU 41, "vehicle speed" acquired from the vehicle speed ECU 42, "engine speed" acquired from the engine speed sensor 43, "map" and "travel assistance information" acquired from the navigation ECU included in the various ECUs 44, "energy flow information" acquired from the hybrid ECU, and "outside air temperature" acquired from the outside air temperature sensor included in the various sensors 45. Fig. 15, ¶48, ¶49 of Ueda teach the display state is flag information indicating whether the content is a display target or not. The display state is set to be "active state" Indicating that the content is a display target or "inactive state" indicating that the content is not a display target wherein each content switches between "activate state" and "inactivate state" depending on vehicle situations or user's operations. Therefore, Ueda teaching displaying ECU data. Hence, the combination of Kuro and Ueda teaches the argued functions above.
Applicant argues on page 26 of the Remarks, with respect to claim 19 that “These limitations involve various structure, displaying, and connectivity, hence the stated rationale is not relevant to these limitations, and the Action does not explain WHY such limitations are related to the stated rationale.”
Examiner respectfully disagrees, The Remarks have been fully considered.  However, the rejection of claim 19 under 35 U.S.C. § 103 as unpatentable over Kuro in view of Ueda is determined to be proper and is, therefore, maintained. The requirements for a proper response to a rejection may be found in 37 CFR  1.111(b) and MPEP § 707.07.  The remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error.  The legal decisions cited discuss various aspects of an obviousness analysis but Applicant’s remarks are only generalizations not tied to the facts of the cases.  Thus, the remarks in response to the obviousness rejection do not comply with 37 CFR 1.111(b) and MPEP § 707.07.  However, Applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response. 
	
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ueda teaches a technology to display vehicle information or the like with a display apparatus provided in a vehicle compartment, so that a user can easily understand the displayed information by providing a display control apparatus that, without matrixing the display transitions, can provide a situation-adapted "later-come-win" and a situation-adapted "first-come-win".(¶2, ¶13).
Applicant further argues on page 28 of the Remarks, with respect to claim 19 that “It is further submitted that the Kuro reference teaches away from incorporating connecting to a vehicle bus as described in the Ueda reference. At the time of the invention and even today, connecting cars to any external network in general, and MCD or Internet in particular, introduces potential threats to the car safety, as hackers can now access the car's various Electronics Control Units (ECUs) from a remote location, and create hazardous situations to a moving car, like braking, diversion and alike. “
Examiner respectfully disagrees, The rejection of claims 19 under 35 U.S.C. § 103 as unpatentable over Kuro in view of Ueda is maintained. On page 28 of the remarks, applicant argues that the examiner failed to establish a proper prima facie case of obviousness because Kuro teaches away from the Ueda.  For the purposes of determining patentability under 35 U.S.C. § 103, MPEP § 2143.01(I) addresses that the prior art suggestion of the claimed invention is not necessarily negated by desirable alternatives in the prior art. MPEP § 2123 additionally demonstrates that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure of nonpreferred embodiments. As explained in the attorney’s response, Kuro teaches away from incorporating connecting to a vehicle bus as described in the Ueda reference.  However, Kuro teaching of one way to accomplish a goal does not criticize, discredit, or otherwise discourage the teachings of other ways to accomplish the same goal. A suggestion of the claimed invention by the prior art is not necessarily negated by other desirable alternatives disclosed in the prior art. The rejection of record explains why the combination of Kuro and Ueda fairly suggests the invention as claimed.  Thus, contrary to applicant’s assertion, Kuro does not teach away from combining the teachings of Ueda, and this argument is not found to be convincing. In this case, Kuro teaches connecting touch screen phones in a vehicles while Ueda teaches a technology to display vehicle information or the like with a display apparatus provided in a vehicle compartment, so that a user can easily understand the displayed information by providing a display control apparatus that, without matrixing the display transitions, can provide a situation-adapted "later-come-win" and a situation-adapted "first-come-win"
Applicant further argues on page 30 of the Remarks, with respect to claim 19 that “hence the Kuro and Raab references are directed towards different purposes and are based on different structures, and the Raab reference would not "logically would have commended itself to an inventor's attention in considering his problem." In re Clay, 966 F .2d 656, 659 (Fed. Cir. 1992), and thus are not analogous and should not be combined.”
Examiner respectfully disagrees, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Raab teaches One implementation of a MISS system 1310 provides interactive multicast video services to portable handheld devices. A mobile unit 1314 is configured with a display screen such that the mobile unit 1314 may receive multicast audio and/or video from a satellite 1312 or from a terrestrial BTS 1316. (¶210, 211)
Applicant further argues on pages 30-31 of the Remarks, with respect to claim 19 that “It is noted that the Action does not provide any clear motivation for modifying the Kuro reference, with the exception of copying passages from the Raab reference,- 30 -  Appln. No. 14/848,573rendering the rejection a conclusory statement - "[R]ejections on obviousness grounds cannot be sustained by mere conclusory statements" [KSR, 550 U.S. at 418 ( quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006))]. “
Examiner respectfully disagrees, A motivation to combine Kuro and Raab is taught in MPEP 2143 as “may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.  Id. at 1366, 80 USPQ2d at 1649.  “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical- we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” Raab teaches One implementation of a MISS system 1310 provides interactive multicast video services to portable handheld devices. A mobile unit 1314 is configured with a display screen such that the mobile unit 1314 may receive multicast audio and/or video from a satellite 1312 or from a terrestrial BTS 1316. For example, using the mobile unit 1314, a subscriber may choose between a number multicast video programs wherein Some implementations of a portable interactive video system may provide the ability to side-load content and/or data (e.g., using a USB port, a data network, or the like). The mobile unit 1314 provides various interactive services such as those described above. Additionally, the mobile unit 1314 may be configured to provide telephony services and/or emergency voice communications services. Furthermore, some implementations of the mobile unit 1314 provide security services such as, for example, location reporting, tracking, theft recovery, or the like. (¶210, ¶211)
Applicant further argues on pages 31-32 of the Remarks, with respect to claim 19 that “The recited limitation not taught by the Raab Reference.”
Examiner respectfully disagrees, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner is replying of Raab Fig. 13, Fig. 18, ¶22,¶147, ¶162, ¶166, ¶200, ¶208 for the teaching a device for interacting with a mobile interactive satellite service system may be integrated with a vehicle), by providing an interface to one or more vehicle subsystems as input and/or output devices wherein the device may be integrated with a video entertainment system, an audio entertainment system, a navigation system, a vehicle data bus system wherein when the mobile unit 1314 is in a vehicle, the processor may be capable of being mounted in a vehicle trunk with wired connections to the antenna and a power system and wired connections to the display device wherein a vehicle communication bus 1860 is integrated with a MISS device 1862. The MISS device 1862 is coupled to an antenna 1750, a navigation system 1864, and an entertainment system 1866 wherein the mobile units 1314 may be designed such that they can seamlessly communicate with the MISS system 1310. Examiner interprets the coupling of the MISS device to the different systems and the bus to be wired connections within the vehicle wherein the mobile device is also wired to the systems. Using the broadest reasonable interpretation, one can argue that the cited paragraphs of Raab along with Fig. 18 teaches the different elements of the claim that are connected with wires to a device as claimed.
Applicant argues on page 33 of the Remarks, with respect to claim 19 that “The first limitation of "a vehicle screen in a first enclosure for displaying images to a user" (Emphasis added) is equated by the Action to the "In-Vehicle head unit 112". However, the recited 'vehicle media computer' is ALSO equated to the "In-Vehicle head unit 112", hence the SAME enclosure is involved, in contrast to the claimed "second enclosure distinct from, and external to, the first enclosure".” Applicant further argues on page 33 that “The equated CM 105 is clearly described (and shown in Figure 1) as part of the MCD 102, and the equated CM 115 is clearly described (and shown in Figure 1) as part of the "In-Vehicle head unit 112". However, the recited device is clearly claimed as in a third enclosure distinct from, and external to, each of the first and second enclosures, and as such cannot be equated to the CMs.”
Examiner respectfully disagrees, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner then points to Kuro Fig. 1, ¶15, ¶20 for the teaching of wherein the in-vehicle head unit 112 can include a touch panel display system and/or an in-car PC system that includes a communications unit 116 incorporating peripherals, such as Wi-Fi client, camera, GPS (global positioning system) and vehicle signal interface. Using the broadest reasonable interpretation and based on the broad claim language, one can argue that Kuro teaches a vehicle media computer in a second enclosure distinct from the first enclosure for providing a second image. Examiner also points to Kuro Fig. 1, ¶18 for the teaching of communication managers 105 and 115 can manage high-bandwidth connections (e.g. Wi-Fi, USB, etc) and can turn those connections on, structure the communication style for the connections, and direct the correct media across the connections.  Using the broadest reasonable interpretation and based on the broad claim language, one can argue that Kuro teaches a controller device comprising, in a third enclosure distinct from the first and second enclosures.
Examiner then relies of Raab Fig. 13, Fig. 18, ¶22,¶147, ¶162, ¶166, ¶200, ¶208 for the teaching a device for interacting with a mobile interactive satellite service system may be integrated with a vehicle), by providing an interface to one or more vehicle subsystems as input and/or output devices wherein the device may be integrated with a video entertainment system, an audio entertainment system, a navigation system, a vehicle data bus system wherein when the mobile unit 1314 is in a vehicle, the processor may be capable of being mounted in a vehicle trunk with wired connections to the antenna and a power system and wired connections to the display device wherein a vehicle communication bus 1860 is integrated with a MISS device 1862. The MISS device 1862 is coupled to an antenna 1750, a navigation system 1864, and an entertainment system 1866 wherein the mobile units 1314 may be designed such that they can seamlessly communicate with the MISS system 1310. Examiner interprets the coupling of the MISS device to the different systems and the bus to be wired connections within the vehicle wherein the mobile device is also wired to the systems. Raab teaches as shown in Fig. 18 and corresponding text, distinct and external enclosures. Therefore, the combination of Kuro with Raab teaches the argued limitation above.
Applicant further argues on page 35 of the Remarks, with respect to claim 28, that “Claim 28 recites "... a cradle for mechanically docking and electrically connecting to the MCD." (Emphasis added). The Koru reference in general, and the cited paragraphs 0030 in particular, are silent regarding any mechanical attachment in general, and regarding any cradle in particular, but only teach electrical and communication interfaces for electrical connection.”
Examiner respectfully disagrees, Examiner points to Kuro ¶30 for the teaching of wherein A second 30-pin connector built into the digital AV adapter connects the iPhone to the USB interface of the in-vehicle head unit 112, which charges and communicates with iPhone. Using the broadest reasonable interpretation and based on the broad claim language, one can argue that Kuro teaches a cradle for mechanically docking and electrically connecting to the MCD.
Applicant further argues on the Remarks pages 37-38 & 40, with respect to claims 31, 34, 35, 44 & 45 that “No rationale is provided for modifying the Kuro referenda with the features recited in this claim from the Ueda reference.”
Examiner responded to such arguments with respect to modification in the responses for claim 19. Please see above.
Applicant further argues on page 38 of the Remarks, with respect to claim 37 that “Claim 37 explicitly recites an 'additional distinct vehicle bus'. Neither the Kuro reference nor the Ueda reference, in particular in the cited paragraphs, disclose in general an additional vehicle bus, and in particular connecting to, and displaying from, this additional vehicle bus. To the contrary, the Ueda reference clearly discloses a SINGLE vehicle bus.”
Examiner respectfully disagrees, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner points to Ueda ¶44 , ¶45, ¶46 for the teaching of The controller I/O is configured as, for example, a microcomputer with a CPU, a ROM, a RAM, I/O, a bus line connecting these components, and the like. Examiner previously pointed in claim 34 to Ueda Fig. 1, ¶42 for the teaching of the input/output IF 30 enables connection to an in-vehicle network (e.g., CAN). Via the input/output IF 30, the display control apparatus 1 is connected to a multimedia ECU 41, a vehicle speed ECU 42, an engine speed sensor 43, various ECUs 44, and various sensors 45. Using the broadest reasonable interpretation and based on the broad claim language, one can argue that Ueda teaches an additional distinct vehicle bus. Examiner reiterated the cited portions of claim 34 in claim 37 to emphasis the presence of two buses. An attribute generally used to characterize a bus is that power is provided by the bus for the connected hardware. Therefore, Ueda teaches the argued limitation above.
Applicant further argues on paged 40-41 of the Remarks, with respect to claim 46 that “Claim 46 recites the limitations of "... the device is connected between the MCD and the vehicle bus for receiving the first data therefrom and for transmitting the first data to the MCD via the MCD for displaying the first data on the MCD screen.". First, it noted that the Ueda reference in general, and the cited paragraphs in particular, fails to teach any receiving data from the vehicle bus and displaying this data on the MCD as recited in the claim.”
Examiner respectfully disagrees, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner points to Ueda ¶43 for the teaching of wherein This configuration enables the display control apparatus 1 to acquire via the network various contents that are based on various kinds of information. The various contents are directed to "audio information" acquired from the multimedia ECU 41, "vehicle speed" acquired from the vehicle speed ECU 42, "engine speed" acquired from the engine speed sensor 43, "map" and "travel assistance information" acquired from the navigation ECU included in the various ECUs 44, "energy flow information" acquired from the hybrid ECU, and "outside air temperature" acquired from the outside air temperature sensor included in the various sensors 45. Using the broadest reasonable interpretation and based on the broad claim language, one can argue that Ueda teaches receiving the first data.
Examiner also points to Kuro Fig. 3, ¶24, ¶28, ¶29 for the teaching of  wherein users are allowed to mirror the display of the mobile communication device on the touch panel of the in -vehicle head unit 112, and also to receive user gestures from the touch panel of the in -vehicle head unit 112 wherein the received user gestures are transformed and transmitted back to the mobile communication device, so that apps can be launched and controlled remotely from the in-vehicle head unit 112 wherein once the mapped touch events are transmitted 310 to the MCD 102, the MCD 102 performs actions in response to the touch events and may have the display on the MCD screen updated due to the touch events.  Using the broadest reasonable interpretation and based on the broad claim language, one can argue that Kuro teaches transmitting the first data to the MCD via the MCD for displaying the first data on the MCD screen.
Applicant further argues on page 42 of the Remarks, with respect to claim 59 that “Claim 59 recites that "... the device is responsive to commands obtained from the user" (Emphasis added) . The rejection is based on paragraph 0024 of the Kuro reference that ONLY teaches that the MCD responds user commands and NOT the device itself.”
Examiner respectfully disagrees, Examiner points to Kuro ¶24 for the teaching of wherein The received user gestures are transformed and transmitted back to the mobile communication device, so that apps can be launched and controlled remotely from the in-vehicle head unit 112. Using the broadest reasonable interpretation and based on the broad claim language, one can argue that Kuro teaches the device is responsive to commands obtained from the user. 
Applicant further argues on page 44 of the Remarks, with respect to claims 36 & 43 that “It is respectfully submitted that the HUNT reference is directed to logging information via a wireless link to an external server from a fleet of vehicles. In contrast, the Kuro reference focuses on displaying to a user internal to the vehicle in a single vehicle. Hence, an inventor would not reasonably be expected to look for a solution in the HUNT reference - "... in which fields a person of ordinary skill would reasonably be expected to look for a solution to the problem facing the inventor." In re Bigio, 381 F.3d 1320, 1326 (Fed. Cir. 2004) (citing In re Oetiker, 977 F.2d 1443, 1447 (Fed. Cir. 1992) (quoting In re Wood, 599- 44. F.2d 1032, 1036 (CCPA 1979)).” 
Examiner respectfully disagrees, In response to applicant's argument that HUNT is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kuro teaches connecting touch screen phones in a vehicles while Hunt teaches reducing data transfer rated from a vehicle data logger when a quality of the cellular is poor. Both Kuro and HUNT teach connections to an in vehicle display or head unit.
Applicant further argues on pages 46-47 of the Remarks, with respect to claim 36 that “The rationale for combining with the HUNT reference is based on that "... because Hunt teaches System and method for reducing data transfer rates when a quality of the cellular or satellite link ... is poor". First, it is noted that this is not relevant to the Kuro reference that is directed to (according to the Action itself) 'connecting touch screen phones in a vehicle', focusing on communication INSIDE a vehicle. Second, the Action relies upon the HUNT reference for the limitations of "... wherein the sensor is a pressure sensor in the vehicle for measuring one or more tires pressure, and wherein the driving or vehicle data comprises the measured tires pressure" - which are NOT relevant to any cellular or satellite link in general, and to reducing data rates in poor link quality in particular.”
Examiner respectfully disagrees, Examiner respectfully disagrees, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, HUNT teaches System and method for reducing data transfer rates when a quality of the cellular or satellite link (i.e., a long range wireless data link) is poor. Such a concept is particularly well suited to embodiments where the vehicle data being logged or collected includes position data, because consumers of vehicle data that includes position data often desire to have such data exported from the vehicle on frequent basis, so that the physical location of fleet vehicles can be tracked in real-time. (Abstract)
Applicant further argues on page 50 of the Remarks, with respect to claim 43 that “The rationale for combining with the HUNT reference is based on that "... because Hunt teaches System and method for reducing data transfer rates when a quality of the cellular or satellite link ... is poor". First, it is noted that this is not relevant to the Kuro reference that is directed to (according to the Action itself) 'connecting touch screen phones in a vehicle', focusing on communication INSIDE a vehicle. Second, 
Examiner respectfully disagrees, Examiner respectfully disagrees, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, HUNT teaches System and method for reducing data transfer rates when a quality of the cellular or satellite link (i.e., a long range wireless data link) is poor. Such a concept is particularly well suited to embodiments where the vehicle data being logged or collected includes position data, because consumers of vehicle data that includes position data often desire to have such data exported from the vehicle on frequent basis, so that the physical location of fleet vehicles can be tracked in real-time. (Abstract)
Applicant further argues on page 51 of the Remarks, with respect to claim 42 that “As such, the Ewert reference, as admitted by the Office itself, is not in the same field as the Kuro reference, and hence these references are not analogous and cannot be combined.”
Examiner respectfully disagrees, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ewert teaches Ewert teaches that it would be advantageous to provide a device and method configured to allow the gas engine to be run at different speeds or revolutions per minute (RPM) and different power output than requested by the main hybrid controller in order to change balance of power generated between the gasoline engine and the electric motor. (¶27)
Applicant further argues on page 53 of the Remarks, with respect to claim 42 that “While this stated motivation may be relevant to controlling hybrid vehicle, as described in Ewert, it is noted that this stated rationale amounts to nothing more than a conclusory statement copied from the Ewert reference, is divorced and remote from the facts, and fails to provide a "satisfactory explanation" for the motivation finding that includes an express and "rational" connection with the evidence presented.”
Examiner respectfully disagrees, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ewert teaches it would be advantageous to provide a device and method configured to allow the gas engine to be run at different speeds or revolutions per minute (RPM) and different power output than requested by the main hybrid controller in order to change balance of power generated between the gasoline engine and the electric motor. (¶27)
Applicant further argues on page 55 of the Remarks, with respect to claimd 50-54 that “First, as admitted by the Action itself, the Hayat reference focuses on "multi screen display device in a vehicle with different display states" which is different and distinct from the Kuro field definition of "connecting touch phones in a vehicle". Second, the Kuro reference dictates a SINGLE display used for various purposes, hence the Kuro reference teaches away from combining with the Hayat reference that focuses on "multi screen display device in a vehicle".”
Examiner respectfully disagrees, The rejection of claims 50-54 under 35 U.S.C. § 103 as unpatentable over Kuro in view of Hayat is maintained. On page 55 of the remarks, applicant argues that the examiner failed to establish a proper prima facie case of obviousness because Kuro teaches away from the Hayat.  For the purposes of determining patentability under 35 U.S.C. § 103, MPEP § 2143.01(I) addresses that the prior art suggestion of the claimed invention is not necessarily negated by desirable alternatives in the prior art. MPEP § 2123 additionally demonstrates that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure of nonpreferred embodiments. As explained in the attorney’s response, Kuro teaches away from combining with Hayat reference that focuses on “multi screen display device in a vehicle”.  However, Kuro teaching of one way to accomplish a goal does not criticize, discredit, or otherwise discourage the teachings of other ways to accomplish the same goal. A suggestion of the claimed invention by the prior art is not necessarily negated by other desirable alternatives disclosed in the prior art. The rejection of record explains why the combination of Kuro and Ueda fairly suggests the invention as claimed.  Thus, contrary to applicant’s assertion, Kuro does not teach away from combining the teachings of Hayat, and this argument is not found to be convincing. In this case, Kuro teaches connecting touch screen phones in a vehicles while Hayat teaches multi screen display device in a vehicle with different display states. Both Kuro and Hayat teach displaying content in vehicle display or head unit.
Applicant further argues on page 58 of the Remarks, with respect to claims 50-54 that “The reasoning provided for the combination in the Action is that: ... it would have been obvious ... to utilize the teaching of multi-screen display device of Haya with the teaching of connecting touch screen phones in a vehicle of Kuro ...". This reasoning is unclear. It is trivial that adding a teaching of one reference to a teaching of another reference would result in a combined teachings device. It is submitted that this is a general a mere conclusory statement, and may be used to justify any combination. The MPEP (such as in Chapter §2141) explicitly teaches that the obviousness argument should be according to Graham factors of the specific case. However, the action fails to explain WHY such combination should be suggested in the claim environment specific case. “
Examiner respectfully disagrees, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hayat teaches providing a multi-screen display device which arranges a screen that is confirmed more frequently at a display position close to a driver according to the driving state of the driver to thereby improve visibility. (¶9)
Applicant further argues on page 59 of the Remarks, with respect to claim 50 that “The rejection is based on Figure 3 and paragraph 0096 of the Hayat reference that teaches that the various displays "... can be set with priority or arbitrarily by the user.". First, claim 50 recites that a system state is set by a user command via the touch panel, which is not taught by the Hayat reference. Second, claim 50 depends from claim 47 that recites that each state is associated with a different data to be displayed, while the Hayat reference in general, and the cited Figure 3 and paragraph 0096 in particular, only teach the sizing and operation of the different screens. 
Examiner respectfully disagrees, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner points to Kuro Fig. 3, ¶17, ¶24, ¶28, ¶29 for the teaching of wherein users are allowed to mirror the display of the mobile communication device on the touch panel of the in -vehicle head unit 112, and also to receive user gestures from the touch panel of the in -vehicle head unit 112 wherein the received user gestures are transformed and transmitted back to the mobile communication device. Using the broadest reasonable interpretation and based on the broad claim language, one can argue that Kuro teaches mirroring/a command via a touch panel.
Examiner also points to Hayat Fig. 3, ¶96 for the teaching of wherein On the "screen 3" 33, the navigation map screen 302 showing the current position of the vehicle is set. Incidentally, the "surrounding search screen" of the "screen 1" 31 and the "Japanese syllabary search screen" of the "screen 2" 32 can be set with priority or arbitrarily by the user. Using the broadest reasonable interpretation and based on the broad claim language, one can argue that Hayat teaches a system state is set in response to the obtained user command. Therefore the combination of Kuro and Hayat teaches the argued limitations.
Applicant further argues on page 60 of the Remarks, with respect to claim 50 that “According to the Action, the Hayat reference is relied upon for teaching "multi-screen display device". However, the Kuro reference and the claimed invention focus on a SINGLE display, rendering the combination moot.”
Examiner respectfully disagrees, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner points to Hayat ¶92, ¶93 for the teaching of The screen position determining unit 95 determining an arrangement of the three screens selected by the screen selection DB unit 94 according to a driving state of the vehicle driving state detecting unit 7 determines whether each of the selected three screens is displayed on a "screen 1" 31 in FIG. 2 with better visibility and operability by the driver, whether it is displayed on a "screen 3" 33 in FIG. 2 with better visibility and operability from the passenger seat side, or whether it is displayed on a "screen 2" 32 in FIG. 2 at a middle position therebetween, according to the driving state of the vehicle driving state detecting unit 7. Therefore, Examiner is relying of Hayat for the teaching of a multiscreen display. Applicant did not point out why the combination would be moot if Kuro teaches one screen while Hayat teaches multiscreen display. Therefore, the combination of Kuro and Hayat remains relied upon to reject the limitation of claim 51.
Applicant further argues on pages 61-62 of the Remarks, with respect to claim 52 that "the device comprising in the third enclosure a switching unit configured by the processor to pass in the first state only the video data received from the MCD to the vehicle screen, and to pass in the second state only the video data received from the vehicle media computer to the vehicle display" (Emphasis added) . The Action is based on Figures 2-4 and paragraphs 0026-0027 of the Hayat reference that teaches "... wherein displaying on a multi-display screen simultaneously at least two or more of various screens ...". The claim explicitly recites a single display, and a switching unit that switches a single video data, one at a time, according to the state. In contrast, the Hayat reference in general, and the cited paragraphs 0026-0027 (and figures 2-4)- 61 - in particular, teaches multi-display screen that simultaneously display multiple screens, hence affectively teaches away from the recited features. “
Examiner respectfully disagrees, Examiner points to Hayat Fig. 2-4, ¶26, ¶27 for the teaching of wherein displaying on a multi-display screen simultaneously at least two or more of various screens of a navigation device, various imaging screens of a camera imaging an outside of a vehicle, and various screens of a hands-free transmission/reception device of a car phone wherein various screens can be replaced with a navigation search control screen, a navigation map screen, a night vision screen recognizing an object on the road at night by infrared, a back guide monitor screen for recognizing a rear side of the vehicle and a hands-free transmission/reception screen of a car phone. To Further clarify, the switching activities performed by the control unit 11 as shown in fig 1 are performed within a unit that is argued above wherein the detecting unit determines the for better visibility. The processor that Examiner points to resides in the control unit. The function of replacing a map with night vision etc requires a change in state which is detected.
Applicant further argues on pages 64-65 of the Remarks, with resepct to claim 55 that “First, as admitted by the Action itself, the Seo reference focuses on "displaying a map according to the guiding of a navigation system in a vehicle", which is- 64 - different and distinct from the Kuro field definition of "connecting touch phones in a vehicle". 
Examiner respectfully disagrees, In response to applicant's argument that Seo is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kuro teaches connecting touch screen phones in a vehicles while Seo teaches displaying a map according to the guiding of a navigation system in a vehicle. Both Kuro and Seo teach displaying content in vehicle display or head unit.
Applicant further argues on pages 65-66 of the Remarks, with respect to claim 55 that “First, it is noted that this rationale is not relevant to the Kuro reference that is directed to (according to the Action itself) 'connecting touch screen phones in a vehicle', and is silent regarding any navigation or map displaying, thus rendering the rationale moot. Second, the Action relies upon the Seo reference for the limitations of claim 55 - such rationale is NOT linked in any sensible or technical way to the recited limitations in the claim.” 
Examiner respectfully disagrees, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Seo teaches a technology for defining a display mode of a map screen according to various guide situations of a navigation system and providing a map mode suitable for each situation. (¶6)
Applicant further argues on pages 66-67 of the Remarks, with respect to claim 60 that Kuro and Chuchla are non-analogous since “First, as admitted by the Action itself, the Chuchla reference focuses on "a fixed-pixel array display system and video processor merge multiple video streams", which is different and distinct from the Kuro field definition of "connecting touch phones in a vehicle". Second, the Kuro reference dictates "connecting touch phones in a vehicle", while the Chuchla reference is silent, according to the Action itself, regarding any 'touch phone' or any 'vehicle'. For example, the term 'vehicle' does not appear even once in the whole disclosure of the Chuchla reference.”
Examiner respectfully disagrees, In response to applicant's argument that Chuchla is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kuro teaches connecting touch screen phones in a vehicles while Chuchla teaches a fixed-pixel array display system and video processor merge multiple video streams. Both Kuro and Chuchla teach manipulating content such as videos and displaying it accordingly.
Applicant further argues on page 79 of the Remarks, with respect to claim 65 that “the Action seems to be based on the by-passing mentioning of "... switching screens displayed on the multi- display screen ..." in paragraph 0026 of the Haya reference. The mere mentioning of 'switching' here does not disclose any actual switching in general, and any witching unit in particular. Further, the Haya reference is silent regarding any 'video source' as recited in the claim.”
Examiner respectfully disagrees, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As per the newly amended claim limitations of claim 65, Examiner points to Hayat Fig. 1, ¶58, ¶59 for the teaching of wherein the multi-screen display device of this embodiment is constituted of an arithmetic and control unit 1 having a microprocessor performing various arithmetic processing based on inputted information wherein the arithmetic and control unit 1 having a microprocessor and constituting a control circuit of this embodiment includes a CPU 11 performing calculation and control and performing overall control. Using the broadest reasonable interpretation, one can argue that Hayat teaches an enclosure housing the switching unit, the processor, and the non-transitory computer readable medium. Examiner also points to Hayat Fig. 2-4, ¶26, ¶27 for the teaching of wherein displaying on a multi-display screen simultaneously at least two or more of various screens of a navigation device, various imaging screens of a camera imaging an outside of a vehicle, and various screens of a hands-free transmission/reception device of a car phone wherein various screens can be replaced with a navigation search control screen, a navigation map screen, a night vision screen recognizing an object on the road at night by infrared, a back guide monitor screen for recognizing a rear side of the vehicle and a hands-free transmission/reception screen of a car phone. Using the broadest reasonable interpretation and based on the broad claim language, one can argue that Hayat teaches a switching unit coupled for passing first video data received from the MCD to the vehicle screen and for passing second video data received from the vehicle media computer to the vehicle screen for displaying the second video data on the vehicle screen such as replacing a navigation map screen with a back guide monitor where all of the calculations are done within the control unit wherein video data is a broad term that could encompass a live feed of a back guide camera. Additionally, Kuro teaches video output. Therefore, the combination of Kuro and Hayat teaches the argued limitation above.
Applicant’s remaining arguments from pages 70-78 have been addressed above.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590.  The examiner can normally be reached on Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANGIE BADAWI/Primary Examiner, Art Unit 2179